                                                                                          FILED
                                                                                 2019 Jun-03 PM 01:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
LIONEL ROUSSEL ATANGANA,                  )
                                          )
       Petitioner,                        )
                                          )
v.                                        )     4:19-cv-00058-RDP-SGC
                                          )
MATTHEW WHITAKER, et al.,                 )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION
      On April 18, 2019, the Magistrate Judge entered a report recommending that

this petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 be

dismissed without prejudice as duplicative of a previously filed and currently

pending petition in the District of New Jersey. (Doc. 7). Petitioner submitted

objections to the Report and Recommendation on April 25, 2019.             (Doc. 8).

Petitioner continues to argue he was detained at the Etowah County Detention Center

when his status changed following dismissal of his appeal before the Board of

Immigration Appeals and when he received an order of removal on June 20, 2018,

and, therefore, an Alabama court is now the appropriate court to hear his petition.

(Id. at 3). This argument ignores the fact that the New Jersey action remains pending

and that Petitioner has continued to submit correspondence and documents to that
court.1 Because the New Jersey action is still viable, the present case is duplicative

of that proceeding.

       Accordingly, after careful consideration of the record in this case, including

the Magistrate Judge’s report and Petitioner’s objections, the court ADOPTS the

report of the Magistrate Judge and ACCEPTS the recommendations. In accordance

with the recommendation, the court finds that this action is due to be dismissed

without prejudice as duplicative.

       A separate order will be entered.

       DONE and ORDERED this June 3, 2019.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE




1
 See Atangana v. Edwards, Case No. 18-03822 (D.N.J filed March 19, 2018). Petitioner has filed
correspondence and exhibits with that court as recently as May 21, 2019. (Id. at doc. 27).


                                              2
